Citation Nr: 0203962	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  94-44 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a right knee sprain, with degenerative 
arthritis, anterior cruciate ligament deficiency, and 
meniscal tears, currently evaluated as 30 percent disabling.  

2.  Entitlement to a temporary total rating based on a period 
of convalescence beyond September 30, 1993.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In July 1997, the Board remanded the issues noted above to 
the RO for further development.  The Board is satisfied that 
the requested development has been accomplished and will 
address the merits of the claim in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran's residuals of a right knee sprain with 
anterior cruciate ligament insufficiency and meniscal tears 
are manifested by slight to moderate instability of the knee 
which requires use of a brace, a slight valgus deformity, and 
weakness.  

3.  The veteran has been diagnosed with arthritis of the 
right knee which has been demonstrated by X-ray, and is 
manifested by crepitation with motion, consistent complaints 
of pain, particularly with use, and tenderness upon 
compression.  

4.  After September 30, 1993, the veteran was not using 
crutches, the knee joint did not require immobilization, he 
was not confined to his home, and he did not have 
incompletely healed surgical wounds.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
postoperative residuals of a right knee sprain with anterior 
ligament deficiency and meniscal tears have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2001).  

2.  A separate rating of 10 percent for postoperative 
residuals of a right knee sprain with degenerative arthritis 
is warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010 (2001).

3.  An extension of a temporary total rating for a period of 
convalescence beyond September 30, 1993, is not warranted.  
38 U.S.C.A. §§ 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.30 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126) (West Supp. 2001).  Among other things, 
this law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
Holliday v. Principi, 14 Vet. App. 280 (2001).  
VA has issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  

The Board finds that all relevant evidence has been obtained 
by the RO on the issues addressed in this decision, and the 
veteran has not identified any outstanding evidence that 
might aid his claim.  Furthermore, he was afforded the 
appropriate VA examinations.  Hence, the Board concludes that 
VA's duties set forth in the VCAA have been substantially 
complied with, and a remand is not required for further 
development.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Although the 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).


I.  Increased Rating for Knee Disorder

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like. 38 C.F.R. § 4.40 (2001).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability, and the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully noted 
and definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. . . . The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation, either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and non-weight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that diagnostic codes 
which provide a rating solely on the basis of loss of range 
of motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted. However, in Johnson v. Brown, 9 Vet.App. 7 
(1996), the Court noted that, since Diagnostic Code 5257 
(impairment of the knee) was not predicated on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45 do not apply.

The VA General Counsel has issued an opinion concluding that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes (DC) 5003 and 
5257, and that evaluation of knee dysfunction under both of 
those codes does not amount to pyramiding under 38 C.F.R. § 
4.14.  However, it was noted that such a separate rating must 
be based upon additional disability. Where a knee disorder is 
already rated under DC 5257, the veteran must also exhibit 
limitation of motion under DC's 5260 or 5261 in order to 
obtain the separate rating for arthritis.  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of these codes, there is no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97.  In a later opinion, the General Counsel noted that a 
similar approach to other diagnostic codes, which do not 
involve limitation of motion, should be utilized.  VAOPGCPREC 
9-98.

Traumatic arthritis is rated as degenerative arthritis.  DC 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent rating will be assigned if there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  In addition, if occasional incapacitating 
exacerbations are also demonstrated, a 20 percent rating will 
be assigned.  These ratings will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003, including Note 1 (2001).

The veteran's service-connected right knee disorder 
encompasses postoperative residuals of a knee sprain, with 
anterior ligament insufficiency, meniscal tears, and 
degenerative arthritis.  The rating decisions in the claims 
file reflect that the disability is, at present, evaluated as 
30 percent disabling under the provisions of DC 5257 of VA's 
Schedule for Rating Disabilities, at 38 C.F.R. § 4.71a 
(2001).  This diagnostic code allows a 30 percent rating for 
severe recurrent subluxation or lateral instability.  This is 
the maximum rating available under this diagnostic code.  

Ratings are also provided for limitation of motion of the 
leg.  A 30 percent rating is warranted when flexion is 
limited to 15 degrees.  A rating in excess of 30 percent is 
warranted when extension is limited to 30 degrees or more.  
38 C.F.R. § 4.71a, DC's 5260, 5261.  Full range of motion of 
the knee is measured from 0 degrees to 140 degrees in flexion 
and extension.  38 C.F.R. § 4.71, Plate II (2001).

DC 5262 pertains to "impairment of the tibia and fibula."  
Malunion of the tibia and fibula, with moderate knee or ankle 
disability is assigned a 20 percent disability rating.  
Malunion of the tibia and fibula, with marked knee or ankle 
disability warrants a 30 percent disability rating.  A 
40 percent rating may be assigned if the evidence reflects 
nonunion of the tibia and fibula with loose motion, requiring 
a brace.  38 C.F.R. § 4.71a, DC 5262 (2001).  

In view of the objective evidence of record, and considering 
the guidance set forth above, we find that the veteran may 
not be assigned a rating in excess of 30 percent under the 
criteria provided by DC 5257.  VA examinations have 
consistently shown that the veteran has slight to moderate 
instability of the right knee.  However, he requires constant 
use of a brace to stabilize the knee, and the knee exhibits a 
slight valgus deformity.  Additionally, the quadriceps 
muscles have been shown to be significantly atrophied.  These 
clinical findings are consistent with a finding that the 
veteran's lateral instability may be considered severe.  No 
higher rating is available under DC 5257.  Furthermore, 
although the veteran uses a knee brace, X-rays have not shown 
that there is nonunion of the tibia and fibula with loose 
motion to warrant a higher rating under DC 5262.  Range of 
motion studies performed at VA examinations in March 1998, 
December 1998, and May 2000, have not shown that the 
veteran's right knee extension is limited to 30 degrees or 
more.  Hence, a higher rating is not warranted under DC 5261.  
It is also noted that the veteran has not undergone a total 
knee replacement, and this procedure has not been recommended 
by his physicians in light of his young age.  Accordingly, 
consideration of the veteran's disability under DC 5055 would 
be inappropriate at this time.  

However, our analysis does not end here.  We do find that a 
separate, additional 10 percent rating, and no more, is 
warranted for the degenerative arthritis of the right knee, 
on the basis that arthritis has been clinically demonstrated 
by X-rays, and the veteran has been shown to have crepitation 
with motion, consistent complaints of pain, particularly with 
use, and at times, tenderness upon compression.  See 
38 C.F.R. §§ 4.59, 4.71a, DC 5003, supra.  Accordingly, under 
the law discussed above (and without violating anti-
pyramiding principles), we find that the veteran is entitled 
to a separate 10 percent rating based on these factors, under 
DC's 5003-5010, in addition to the 30 percent assigned for 
disability associated with the anterior ligament deficiency 
and meniscal tears contemplated under DC 5257.  

Finally, the Board finds in this case that the evidence does 
not present an unusual disability picture so as to render 
impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service).  For example, there is no evidence, and it has not 
been contended, that the veteran's service-connected right 
knee disorder necessitated frequent hospitalization.  
Although it has been shown that the veteran has not been able 
to continue with his employment as a horse trainer in light 
of the physical requirements of that position, it has not 
been shown that the veteran is not able to work in any 
capacity, and for this reason, he has participated in 
Vocational Rehabilitation.  Additionally, the Board finds 
that the knee disorder itself may not be characterized an 
"unusual disability" which has rendered the regular rating 
standards impractical.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Floyd v. Brown, 9 Vet. App. 94-96 (1996).  

II.  Extension of Temporary Total Rating

The regulation pertaining to a temporary total rating 
provides that a 100 percent evaluation is assigned, effective 
the date of hospital admission and continuing for one, two, 
or three months from the first day of the month following 
hospital discharge, when medical evidence shows that:  (1) 
the veteran underwent surgery necessitating at least one 
month of convalescence; or (2) there are severe postoperative 
residuals, such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one or more major joints, a body cast, the necessity of home 
confinement, or the necessity of crutches or a wheel-chair; 
or (3) there is immobilization by cast, though no surgery, of 
one or more major joints.  38 C.F.R. § 4.30(a) (2001).  
Extensions of 1, 2, or 3 months beyond the initial 3 months 
may be made under sections (1), (2), or (3), cited above.  
Extensions of 1 or more months up to 6 months beyond the 
initial 6-month period may be made, under paragraphs (2) and 
(3).  38 C.F.R. § 4.30(b) (2001).  

The record reflects that the veteran underwent a high tibial 
osteotomy on his service-connected right knee in February 
1993, and he was awarded a temporary total rating for 
convalescence for a six-month period after the surgery.  
Effective October 1, 1993, the veteran's disability rating 
returned to 30 percent.  The veteran has asserted that the 
temporary total rating should be extended beyond September 
30, 1993.  

However, the medical evidence does not support the veteran's 
assertion.  The relevant regulation, 38 C.F.R. § 4.30, 
specifically provides that an extension beyond an initial 
six-month period may only be awarded if the evidence shows 
severe postoperative residuals, such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one or more major joints, a body cast, the 
necessity of home confinement, or the necessity of crutches 
or a wheel-chair; or immobilization by cast of one or more 
major joints.  None of these factors has been demonstrated 
beyond September 30, 1993.  He was no longer using crutches, 
the knee joint did not require immobilization, he was not 
confined to his home, and he did not have incompletely healed 
surgical wounds.  A progress note dated October 12, 1993 
stated that the veteran used a brace for his knee.  In 
January 1994, he was walking with a cane.  In August 1994, it 
was noted that his brace was well-fitted and his incision was 
well-healed.  In June 1995, it was noted that he was walking 
a lot to build up his right quadriceps strength.  Upon VA 
examination in March 1996, the veteran was found to have a 
normal gait although he continued to wear a knee brace.  
Consequently, the medical records dated after September 30, 
1993, do not reflect clinical findings that meet the criteria 
for an extension of a temporary total rating beyond a six-
month period.  Therefore, this claim must be denied.  



ORDER

A rating in excess of 30 percent for postoperative residuals 
of a right knee sprain, with anterior cruciate ligament 
deficiency and meniscal tears is denied.  

A separate 10 percent rating postoperative residuals of a 
right knee sprain with degenerative arthritis of the right 
knee is granted, subject to the regulations governing the 
payment of monetary awards.  

A temporary total rating beyond September 30, 1993, for a 
period of convalescence due to a service-connected disability 
is denied.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

